Russell, C. J.
1. Any promise to answer for the debt, default, or miscarriage of another, to be binding on the promisor, must be in writing. Civil Code, § 3222. Considering only the evidence in behalf of the plaintiff, the testimony was insufficient to show a novation by which the defendant was substituted for the plaintiff’s debtor and that the plaintiff accepted him in lieu of the original debtor; for there was no testimony that the plaintiff agreed to release the original debtor, but, on the contrary, the original debtor was one of the defendants in this ease. An oral promise to pay the debt of another from funds belonging to the debtor in the hands of the promisor is not, for that reason, any more «enforceable than if the promisor agreed to discharge the debt with his own money.
2. The trial judge correctly held that the evidence in behalf of the plaintiff failed to establish an original undertaking on the part of the defendant; and the judge of the superior court therefore did not err in overruling the certiorari. Judgment affirmed.